Reasons For Allowance
Claims 1 – 5, 8 – 12, 15, 16, 18, 19, 21 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a method selecting, by the first computing system  a first prefix code table from among a plurality of prefix code tables based at least in part on the first contextual byte that occupies the particular position, the plurality of prefix code tables including at least the first prefix code table and a second prefix code table, wherein the first prefix code table includes a first prefix code for the target byte and the second prefix code table includes a second prefix code for the target byte, the first prefix code including a different number of bits than the second prefix code; and  using, by the first computing system , the first prefix code from the first prefix code table to encode the target byte in the plurality of bytes to reduce a number of bits of the input stream for transmission as an output stream. 
In combination with other limitations of the claims the prior arts made of record fail to suggest a first computing system comprising  select a first prefix code table from among a plurality of prefix code tables based at least in part on the first contextual byte that occupies the particular position, the plurality of prefix code tables including at least the first prefix 3 12828338.1Appl. No. 16/867,859Attorney Docket No.: ID3050-US-CON Amdt. dated March 15, 2021 Reply to Office Action of February 09, 2021 code table and a second prefix code table, wherein the first prefix code table includes a first prefix code for the target byte and the second prefix code table includes a second prefix code for the target byte, the first prefix code including a different number of bits than the second prefix code, and  use the first prefix code from the first prefix code table to encode the target byte in the plurality of bytes to reduce a number of bits of the input stream for transmission as an output stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845